Citation Nr: 0809236	
Decision Date: 03/19/08    Archive Date: 04/03/08

DOCKET NO.  06-15 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
August 1969, including combat service in the Republic of 
Vietnam.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Montgomery, Alabama Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
PTSD and assigned a 50 percent rating, effective October 15, 
2004.  The veteran has perfected an appeal as to the 
disability rating assigned.

During the course of this appeal, the veteran moved from 
Alabama to Connecticut, and original VA jurisdiction was 
accordingly transferred to the RO in Hartford, Connecticut in 
September 2005.


FINDING OF FACT

The veteran's PTSD is manifested by symptoms that have had a 
mild to moderate negative impact on his occupational 
functioning, and a moderate to significant impact on his 
social relationships; but overall, the veteran's PTSD 
exhibits neither total occupational and social impairment nor 
deficiences in most areas.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 
9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2007).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence that 
the claimant is expected to provide; and (4) request or tell 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 18 
Vet. App. 112, 119-20 (2004).  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  In this case, the veteran was 
provided notice of the VCAA in October 2004, prior to the 
initial adjudication of his service connection claim for PTSD 
in the March 2005 rating decision at issue.

The VCAA letter summarized the evidence needed to 
substantiate the claim and VA's duty to assist.  It also 
specified the evidence that the veteran was expected to 
provide, including the information needed to obtain both his 
private and VA medical treatment records.  In this way, the 
VCAA letter clearly satisfied the first three "elements" of 
the notice requirement.  In addition, the letter stated: "If 
there is any other evidence or information that you think 
will support your claim, please let us know."  This statement 
satisfied the fourth "element" of the notice requirement, in 
that it informed the veteran that he could submit any and all 
evidence which was pertinent to his claim, and not merely 
that evidence requested by the RO.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must state that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted.  
Id.

In the present appeal, the veteran received Dingess notice in 
March 2006, including as it relates to the downstream 
disability rating and effective date elements of his claim.

Moreover, it is well to observe that service connection for 
PTSD has been established and an initial rating for that 
condition has been assigned.  Thus, the veteran has been 
awarded the benefit sought, and his claim has been 
substantiated.  See Dingess v. Nicholson, 19 Vet. App. at 
490-491.  As such, section 5103(a) notice is no longer 
required as to this matter, because the purpose for which 
such notice was intended to serve has been fulfilled.  Id.  
Also, it is of controlling significance that, after awarding 
the veteran service connection for PTSD and assigning an 
initial disability rating for that condition, he filed a 
notice of disagreement contesting the initial rating 
determination.  The RO furnished the veteran a Statement of 
the Case that addressed the initial rating assigned for his 
PTSD, included notice of the criteria for a higher rating for 
that condition, and provided the veteran with further 
opportunity to identify and submit additional information 
and/or argument, which the veteran has done by perfecting his 
appeal.  See 38 U.S.C.A. §§ 5104(a), 7105, 5103A (West 2002).  
Under these circumstances, VA fulfilled its obligation to 
advise and assist the veteran throughout the remainder of the 
administrative appeals process, and similarly accorded the 
veteran and his representative a fair opportunity to 
prosecute the appeal.  See Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).

The Board is aware of the recent decision regarding proper 
notice in the Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. 
App. January 30, 2008).  The Board finds, however, that as 
this case involves evaluating an initial rating rather than 
an increased rating, notice in compliance with Vazquez-
Flores  is not necessary here.

The Board otherwise finds that all relevant evidence 
necessary for an equitable resolution of the issue on appeal 
has been identified and obtained, to the extent possible.  
The evidence of record includes VA medical records, VA 
vocational rehabilitation records, a VA examination report, 
and statements from the veteran and his representative.  The 
veteran has not indicated that he has any further evidence to 
submit to VA, or which VA needs to obtain.  There is no 
indication that there exists any additional evidence that has 
a bearing on this case that has not been obtained.  The 
veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  All pertinent due process requirements have been 
met.  See 38 C.F.R. § 3.103 (2007).

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above, it finds that the development of the 
claims has been consistent with these provisions.  
Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent Laws and Regulations

Disability ratings - in general

Disability ratings are assigned in accordance with VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4.  Specific diagnostic codes will be discussed 
where appropriate below.

When a question arises as to which of two ratings shall be 
applied under a particular diagnostic code, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2007).

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, where the 
question for consideration is the propriety of the initial 
evaluation assigned after the grant of service connection, 
evaluation of the medical evidence since the effective date 
of the grant of service connection and consideration of the 
appropriateness of "staged ratings" is required.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  At the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on facts found - this practice 
is known as "staged ratings."  See id. at 126.

Specific rating criteria

The veteran's PTSD is evaluated as 50 percent disabling under 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).

Diagnostic Code 9411 is governed by the General Rating 
Formula for Mental Disorders, set forth in 38 C.F.R. § 4.130, 
which provides the following levels of disability:

100 percent - Total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of daily 
living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own 
name.

70 percent - Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); 
inability to establish and maintain effective 
relationships.

50 percent - Occupational and social impairment with 
reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks 
more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining 
effective work and social relationships.

Global Assessment of Functioning (GAF) scores

GAF scores are a scale rating reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  See Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 
Vet. App. 266, 267 (1996) [citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS, Fourth Edition (DSM-IV), p. 32].

GAF scores ranging from 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally the person functions well, and has some meaningful 
interpersonal relationships.  Scores ranging from 51 to 60 
reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  See DSM-IV, pp. 44-47; see also 38 C.F.R. § 
4.130 [incorporating by reference the VA's adoption of the 
DSM-IV, for rating purposes].

Analysis

After a review of the medical evidence, the Board finds that 
the veteran's PTSD does not warrant an initial evaluation in 
excess of 50 percent at any time since the effective date of 
service connection on October 15, 2004.  The pertinent 
medical evidence consists of VA medical records from January 
2004 to March 2005, VA vocational rehabilitation records from 
August 2004 to February 2005, and a VA examination report 
from February 2005.

VA medical records from January 2004 to March 2005 show that 
the veteran's PTSD is manifested by nightmares, sleep 
difficulties, flashbacks, depressed mood, anger, fear, grief, 
guilt, agitation, anxiety, combativeness, loss of interest 
and pleasure, mood swings, feelings of worthlessness and 
hopelessness, and intrusive thoughts.  These VA treatment 
records from January 2004 to March 2005 also note that, 
during outpatient sessions, the veteran presents himself as 
calm and cooperative, experiences no auditory or visual 
hallucinations, harbors no suicidal or homicidal thoughts or 
intent, exhibits appropriate grooming and attire, shows 
normal and relevant speech, manifests a coherent and intact 
thought process, is fully alert and oriented, displays fair 
insight and judgment, maintains normal eye contact, has 
intact memory and cognition, is goal-oriented and logical, 
indicates no perceptual problems, and manifests congruent 
affect.  The veteran was assigned a GAF score of 65 when 
evaluated in May 2004, July 2004, and November 2004.

With regard to occupational and social impairment, the 
veteran exhibits neither total impairment nor deficiences in 
most areas.  VA treatment notes from June 2004 through 
September 2004 show that the veteran has applied for jobs, 
that he wants to work, that he is able to work, and that he 
plans to obtain a regular job as soon as he can.  It is also 
noted that the veteran lives with his sister and that they 
get along well.  The veteran listed "group outings" as one 
of his recreational pursuits on an August 2004 questionnaire.

Vocational rehabilitation records from August 2004 to 
February 2005 document the veteran's participation in a VA 
Compensated Work Therapy (CWT) program.  Specifically, the 
veteran was assigned to work in a mailroom.  The vocational 
rehabilitation records show that the veteran performed 
mailroom tasks independently, exercised confidential and 
sound judgment, and integrated successfully within the 
section, with no adjustment problems noted.  He impressed his 
supervisors as being able to move back into competitive 
employment with VA assistance.  The veteran consistently 
earned excellent reviews in all areas of his CWT performance, 
including attendance, general attitude, personal appearance, 
and ability to interact with peers.  The site supervisor 
noted that the veteran was an asset to the mailroom and got 
along well with others, and he recommended that the veteran 
be considered for hire.  The veteran himself said that the 
CWT assignment increased his ability to positively interact 
with others.  Notably, in records from VA group therapy 
sessions dated December 2004 to March 2005, the veteran's 
participation, attentiveness, alertness, and interest is 
documented.

During a VA medical examination in February 2005, in which 
the claims file was reviewed, the veteran was diagnosed with 
chronic, moderate PTSD and assigned a GAF score of 51 for 
that disability.  The VA examiner reported that the veteran's 
PTSD symptoms include nightmares, sleep difficulties, 
flashbacks, depressed mood, anxiety, decreased interest in 
activities, intrusive thoughts, avoidance of crowds, 
anhedonia, concentration difficulties, irritability, 
hypervigilance, numbness of feelings, and avoidance of people 
and situations.  The VA examiner opined that the veteran's 
PTSD symptoms have had a mild to moderate negative impact on 
his occupational functioning, and a moderate to significant 
impact on his social relationships.  During the examination, 
the veteran was cleanly and casually dressed, and he 
exhibited normal speech, moderate eye contact, and no bizarre 
mannerisms.  He was cooperative, alert, lucid, and fully 
oriented, and he displayed relevant thought processes, 
grossly intact recent and remote memory skills, and moderate 
concentration skills.  The veteran reported no visual or 
auditory hallucinations, no homicidal ideations, and no 
current suicidal ideations, and he exhibited no gross 
impairment in cognitive functioning or communication skills.

Based on the foregoing, the Board concludes that an 
evaluation in excess of 50 percent for the veteran's PTSD is 
not warranted.  In order to warrant an evaluation in excess 
of 50 percent under Diagnostic Code 9411, the evidence must 
at least show that the veteran's PTSD is characterized by 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  As described above, the 
veteran's predominantly mild to moderate symptoms of PTSD 
will not support a higher evaluation under this criteria.

The Board reiterates that while the veteran certainly 
exhibits a wide range of psychological impairment, at no time 
are his symptoms shown to cause occupational and social 
impairment commensurate with deficiencies in most areas such 
as work, school, family relations, judgment, thinking, or 
mood cases.  All things considered, the record as a whole 
does not show persistent symptoms that equal or more nearly 
approximate the criteria for an evaluation higher than 50 
percent at any time since the effective date of service 
connection for PTSD on October 15, 2004.  See Fenderson, 12 
Vet. App. at 125-26.  That is to say, the veteran's PTSD has 
been no more than 50 percent disabling since the effective 
date of his award, so his rating cannot be "staged" because 
this represents his greatest level of functional impairment 
attributable to this condition.  

In summary, for the reasons and bases expressed above, the 
Board concludes that a disability rating in excess of 50 
percent for PTSD is not warranted.  Since the preponderance 
of the evidence is against the claim, the benefit of the 
doubt rule does not apply.  38 C.F.R. § 4.3; Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  The benefit sought on 
appeal is denied.


ORDER

Entitlement to an initial disability rating in excess of 50 
percent for post-traumatic stress disorder (PTSD) is denied.



____________________________________________
JONATHAN B. KRAMER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


